          Case 4:19-cv-01480-JSW Document 28 Filed 04/15/19 Page 1 of 2




 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road, Suite 403
 3   Redwood City, CA 94063
     Phone: (650) 282-5970
 4   Fax: (650) 282-5980
     Email: ws@waynesilverlaw.com
 5
     Defendant in pro se, and attorney
 6   for STREMMEL AUCTIONS, LLC
 7   STEVEN STREMMEL and
     HUDSON STREMMEL
 8
                                   UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10
                                           OAKLAND DIVISION
11
     ANTHONY G. THOMAS, individually and on                 Case No.: CV-19-1480 JSW
12   behalf of the General Public acting as a Private
13   Attorney General,                                      CERTIFICATE OF SERVICE
            Plaintiff,                                        Date: May 24, 2019
14
     v.                                                      Time: 9:00 a.m.
15                                                           Court: Courtroom 5
     BRUCE T. BEESLEY, et al.,
16          Defendants.                                     Complaint Filed: March 21, 2019
                                                            Trial Date: None Set
17
18          I, Wayne A. Silver, the undersigned, hereby declare:

19          I am an attorney duly licensed to practice in the State of California and before this Court,

20   with offices at 643 Bair Island Road, Suite 403 Redwood City, CA 94063. I am a defendant in the

21   above-captioned civil action (“Action”).

22          On April 12, 2019 I electronically filed the:

23          DEFENDANTS’ STREMMEL AUCTIONS, LLC, STEVEN STREMMEL AND HUDSON
            STREMMEL NOTICE OF MOTION AND MOTION TO DISMISS COMPLAINT
24          PURSUANT TO FED. R. CIV. P. 12(b)(1) AND 12(b)(6); MEMORANDUM OF POINTS
            AND AUTHORITIES IN SUPPORT
25
            [PROPOSED] ORDER ON DEFENDANTS’ STREMMEL AUCTIONS, LLC, STEVEN
26          STREMMEL AND HUDSON STREMMEL MOTION TO DISMISS COMPLAINT
27          PURSUANT TO FED. R. CIV. P. 12(b)(1) AND 12(b)(6)
            with the U.S. District Court for the Northern District of California by using the CM/ECF
28
                                                    Page - 1
      Certificate of Service                                                     Case No.: CV-19-1480 JSW
          Case 4:19-cv-01480-JSW Document 28 Filed 04/15/19 Page 2 of 2




 1   system. All participants in the Action that are registered as CM/ECF users will be served by the

 2   CM/ECF system.

 3          In addition on said date, I served the foregoing described documents on Anthony Thomas,

 4   Plaintiff in the Action, via electronic mail to atemerald2@gmail.com, and also by placing a true and

 5   correct copy thereof enclosed in a sealed envelope, with postage thereon fully prepaid, addressed as

 6   follows:

 7          Anthony Thomas
            7725 Peavine Peak Court
 8          Reno, NV 89523
 9   and on the same day, depositing said envelope in the U.S. Mail at Redwood City, California.
10          I declare under penalty of perjury under the laws of the United States of America that the
11   foregoing is true and correct. Executed on April 12, 2019 at Redwood City, California.
12                                                            /s/ Wayne A. Silver
                                                              Wayne A. Silver
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   Page - 2
      Certificate of Service                                                        Case No.: CV-19-1480 JSW
